             Case 4:19-mj-70677-MAG Document 60 Filed 10/24/19 Page 1 of 3



1    COLEMAN & BALOGH LLP
     ETHAN A. BALOGH, No. 172224
2
     235 Montgomery Street, Suite 1070
3    San Francisco, CA 94104
     Telephone: 415.391.0440
4    Facsimile: 415.373.3901
     eab@colemanbalogh.com
5

6    Attorneys for Arrestee
     DONALD KOLLMAR
7
                               UNITED STATES DISTRICT COURT
8

9                             NORTHERN DISTRICT OF CALIFORNIA

10                                       OAKLAND DIVISION
11
                                      Case No. 4:19-70677 MAG
12   IN THE MATTER OF THE EXTRADITION
     OF DON KOLLMAR                   STIPULATION RE: MODIFICATION OF
13                                    BRIEFING AND HEARING SCHEDULE
14

15
                                                 The Honorable Kandis Westmore
16                                               United States Magistrate Judge
17

18

19

20

21

22

23

24

25

26

27

28
              Case 4:19-mj-70677-MAG Document 60 Filed 10/24/19 Page 2 of 3



1            WHEREAS, the Court scheduled Donald Kollmar to file his brief in opposition to the
2
     Government’s application for extradition to be filed 30 days after his receipt of specific
3
     discovery;
4
             WHEREAS, the Court provided the Government two weeks to reply to Mr. Kollmar’s
5

6    presentation;

7            WHEREAS, the Court scheduled the Extradition Hearing to be held on November 21,
8
     2019;
9
             WHEREAS, Mr. Kollmar received the final portion of specific discovery on or about
10
     October 16, when defense counsel was out of town; and
11

12           WHEREAS, the schedule in this matter requires adjustment based on the timing of Mr.

13   Kollmar’s receipt of discovery, and the need for the Government to have sufficient time to reply
14
     to Mr. Kollmar’s submission, and the need for the Court to have sufficient time to assess the
15
     materials from both parties before holding the Extradition Hearing;
16
             THE PARTIES HEREBY STIPULATE AND AGREE to the following modified briefing
17

18   and hearing schedule:

19           ● Defendant’s Memorandum in Opposition shall come due December 9, 2019;
20
             ● The Government’s Memorandum in Reply shall come due December 30, 2019; and
21
             ● The Court shall hold the Extradition Hearing on January 16, 2020 at 10:30 a.m.
22
     IT IS SO STIPULATED.
23

24   DATED: October 24, 2019                               /s/ E A Balogh
                                                           ETHAN A. BALOGH*
25                                                         Attorney for Donald Kollmar
26
     DATED: October 24, 2019                               /s/ Maureen Bessette
27                                                         MAUREEN BESSETTE
                                                           Assistant United States Attorney
28
              Case 4:19-mj-70677-MAG Document 60 Filed 10/24/19 Page 3 of 3



1
             *The filing attorney certifies that he has received written authorization to file this
2
     Stipulation and [Proposed] Order on behalf of the non-filing attorney
3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
